DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (claims 2-5 and 912) in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that Briscoe does not disclose elements of the present invention, and thus claim 1 has special technical features and is a generic claim.  This is not found persuasive because the technical features which are common to both species such as “a chip comprising a bottom substrate and a base body part having a plurality of first portions, a cavity, and recessed regions”, this technical feature is not a special technical feature as it does not make a contribution over the cited prior art. Further, Applicant’s arguments appear to be directed to limitations that are not included in the common technical features between the species.  	It is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
The requirement is still deemed proper and is therefore made FINAL. 	
Drawings
Figure 23 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract in the instant Application exceeds the maximum 150 words limit.  Correction is required.  See MPEP § 608.01(b).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0008000) in view of Briscoe et al (previously cited, US 2004/0043479) (hereinafter “Briscoe”).
Regarding claim 1, Kim discloses a cell culture chip (FIGS. 9-12: chip 900 functionally equivalent to the claimed chip), comprising a bottom substrate and a base body part bonded onto the bottom substrate (FIGS. 9-12: chip 900 is formed of a bottom substrate (first plate;¶ [0049]) bonded to a base body part (second and third plates are considered to form the base body part; ¶¶ [0049]-[0052]), wherein the base body part comprises: 	a first surface and a second surface opposing the first surface (upper surface of the third plate and bottom surface of the second plate, wherein the bonded second and third plates correspond to the instant base body part; ¶ [0051]); 	a plurality of first portions configured to form a culture space and dispersedlyarranged at a plurality of places in a direction parallel to the first surface (FIGS. 9-12: chip 900 having a plurality of first portions having a plurality of reaction chambers 910; 
 	Kim does not explicitly disclose a cavity that penetrates the base body part from the first surface and reaches the second surface, in a region where the first portions are not formed, and the cavity is configured such that at least a part of an end in the direction parallel to the first surface is positioned inside an outer edge of the base body part. 
 	Briscoe discloses a chip (FIGS. 5 and 6) comprising a bottom substrate (1002) and a base body part (FIG. 5: 1001) having a plurality of first portions having recessed regions (FIG. 5: chamber 1003), and a cavity formed in a region where the first portions are not formed (FIG. 5: air columns (1004)). At least a part of an end in the direction 
 	In view of Briscoe, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the cavity of Briscoe into the base body part of Kim for the purpose of thermally insulating adjacent reaction chambers. One of ordinary skill in the art would have made said modification for the purpose of preventing thermal cross-talk between the reaction chambers, as disclosed by Briscoe (¶¶ [0288]-[0289]).
Regarding claim 2, modified Kim further discloses wherein the base body part is constituted of a base body substrate having a rectangular shape and being a substrate different from the bottom substrate (FIGS. 9-12: chip 900 is formed of a bottom substrate (first plate;¶ [0049]) bonded to a base body part (second and third plates are considered to form the base body part; ¶¶ [0049]-[0052]),  	when viewed from a direction orthogonal to the first surface, the plurality of first portions are arranged in a matrix, respectively aligned in a first direction parallel to a first side part constituting the outer edge of the base body part and in a second direction parallel to a second side part constituting the outer edge and being different from the first side part (see Kim, FIGS. 10 and 11). 	Modified Kim discloses wherein the cavity is arranged between reaction chambers (Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity is formed to extend in the first direction at a position between regions where the plurality of first portions are arranged in the first direction. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged 
Regarding claim 3, modified Kim discloses wherein the cavity is arranged between reaction chambers (Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity is formed to extend in the first direction at a position outside, in the second direction, a region where the plurality of first portions is arranged in the first direction. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the cavity of modified Kim to extend in the first direction at a position outside, in the second direction, a region where the plurality of first portions is arranged in the first direction, for the purpose of preventing thermal cross-talk between the plurality of first portions and adjacent plurality of second portions and/or outside environment.
Regarding claims 4 and 9, modified Kim discloses the claimed cavity ((Briscoe (¶¶ [0288]-[0289]), but does not explicitly disclose wherein the cavity has one end in the first direction that reaches the first side part. However, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). One of ordinary skill in the art would have made said modification for the purpose of insulating desired section of the chip.
Regarding claims 5 and 10-12, modified Kim discloses wherein the plurality of opening grooves comprises a first opening groove (FIG. 11: inlet 931; ¶ [0046]) and a second opening groove formed at a position spaced apart from the first opening groove 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799